            Case 4:19-cv-01751-DMR Document 22-2 Filed 07/23/19 Page 1 of 2



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                                       UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15
                                                  OAKLAND DIVISION
16
     PETER TODD,                                               Case No.: 4:19-cv-01751-DMR
17
                      Plaintiff,                               DECLARATION OF BEN ROSENFELD IN
18
                                                               SUPOPORT OF DEFENDANT’S MOTION
19                    v.                                       FOR ADMINISTRATIVE RELIEF
                                                               (L.R. 7-11)
20   ISIS LOVECRUFT,

21
                      Defendant.
22
23          I, Ben Rosenfeld, hereby declare:
24          1.        I am an individual, over the age of 18, and co-counsel for Defendant Isis
25   Agora Lovecruft in the above-entitled action. If called as a witness, I could and would
26   testify competently as follows.
27          2.        On July 14, 2019, I obtained the Declaration of Jane Doe (a pseudonym), a
28   woman who told the defendant that the plaintiff, Peter Todd, had raped her. On July 15,
                                                               1
                 D ECLARATION   OF   B EN R OSENFELD ISO D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
               Case 4:19-cv-01751-DMR Document 22-2 Filed 07/23/19 Page 2 of 2



1    2019, we filed Jane Doe’s declaration as Exhibit A to my declaration in support of defendant’s
2    Motion to Strike…Plaintiff’s Complaint (Doc. No. 20-4). Jane Doe provided her declaration on
3    condition that her identity be concealed from the public, stating that she was extremely
4    traumatized and expressing fear that disclosure of her identity could subject her to further
5    trauma.
6            3.         On July 19, 2019, I realized that a small amount of information contained in
7    the Declaration of Jane Doe could help to reveal her identity to the public. On the same day,
8    I called the Clerk’s office to ask what could be done. The clerk I spoke to said that he would
9    seal Document No. 20-4—my declaration and exhibits—in its entirety, pending this
10   administrative motion to seal. He explained that because my declaration and the exhibits
11   thereto, including Jane Doe’s declaration, were filed in a single document, as attachments,
12   he would have to seal my entire declaration, rather than just Jane Doe’s declaration.
13           4.         Because we are only asking to redact just two words in Jane Doe’s
14   declaration (the seventh and eighth words in paragraph 3a), I intend, if the Court grants
15   this request, to publicly re-file all of the same pages comprising my declaration and exhibits
16   in Document 20-4, marking it “redacted,” and redacting just the seventh and eighth words
17   in paragraph 3a of Jane Doe’s declaration.
18           5.         I swear under penalty of perjury that the foregoing is true and correct, except
19   as to any information stated on information and belief, and as to such information, I believe
20   that it is true.
21           Sworn and subscribed to at San Francisco, California:
22
23           July 23, 2019                          By:     s/ Ben Rosenfeld
                                                            Ben Rosenfeld
24
25

26
27
28
                                                                2
                  D ECLARATION   OF   B EN R OSENFELD ISO D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
